Case 5:17-cv-00090-MFU-JCH Document 24 Filed 03/25/19 Page 1 of 1 Pageid#: 143
                                                               CLERK S OFFICE U S DIST.COURT
                                                                      ATROANjKj'vjy
                                                                           FILED

                    IN THE UNITED STATESDISTRICT COURT                NAk 25 223
                    FO R TH E W ESTERN D ISTRIW O F W RGIN M
                            H ARRISO N BU RG D IW SION       JULI C. UDLEY,C ERK
                                                                  uv: DOEy=.tW   CL   x

 VEN ICE PI,LLC,

       Plaintiffy
              .                              CivilAction N o.5:17-cv-00090

 V.


 APO LON IO CELE ST IN O ,eta1..             By: M ichaelF.U rbansld
                                             ChiefUnited StatesDistrictJudge
       D efendants.


                                      O RD ER

       BefotethecourtisPlaindffVenicePI,LLC'SrY erlice''lVoluntaryDismissalof
 Pnt-fiesandAcdon,pursuanttoFederalRuleofCivilProcedure41(a)(1).Vetaiceseeksto
 voluntntilydisnaissallremniningdefendantswithoutprejudice.Tlzisacdonisthus
 DISM ISSED W ITHOUT PM JUDICE and STM CU N from the acdve docket.
       Itisso O RDE RED .

                                       Enteted: o J- z.1m-
                                                         - la 1%
                                     4 / * 4 2 ?.                                '
                                       M ichaelF.Urb s '
                                       ChiefUnit tatesDistdctludge
